Name: 2009/601/EC: Commission Decision of 5 August 2009 amending Annex I to Decision 2004/233/EC as regards the entries for Germany in the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (Notified under document C(2009) 6105) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  technology and technical regulations;  consumption;  health;  Europe
 Date Published: 2009-08-06

 6.8.2009 EN Official Journal of the European Union L 204/43 COMMISSION DECISION of 5 August 2009 amending Annex I to Decision 2004/233/EC as regards the entries for Germany in the list of laboratories authorised to check the effectiveness of vaccination against rabies in certain domestic carnivores (Notified under document C(2009) 6105) (Text with EEA relevance) (2009/601/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3 thereof, Whereas: (1) Decision 2000/258/EC designates the laboratory of the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments de Nancy (the AFSSA Laboratory, Nancy), France as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. (2) That Decision also provides that the AFSSA Laboratory, Nancy, is to send the Commission the list of Community laboratories to be authorised to carry out those serological tests. Accordingly, the AFSSA Laboratory, Nancy, performs the established proficiency testing procedure for appraising laboratories prior to their authorisation to perform the serological tests. (3) Commission Decision 2004/233/EC of 4 March 2004 authorising laboratories to check the effectiveness of vaccination against rabies in certain domestic carnivores (2) establishes a list of authorised laboratories in the Member States on the grounds of the results of the proficiency tests communicated by the AFSSA Laboratory, Nancy. (4) Germany has requested that one laboratory be deleted from the list of authorised laboratories set out in Annex I to Decision 2004/233/EC, as regards the entries for that Member State. (5) Annex I to Decision 2004/233/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2004/233/EC, entry 3 for Germany is deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 August 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 79, 30.3.2000, p. 40. (2) OJ L 71, 10.3.2004, p. 30.